Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (“Agreement”) is entered into as of April 10, 2009
by and between Neil O. Colwell and Connie Colwell, husband and wife, as joint
tenants with right of survivorship (“Sellers”) and Adeona Pharmaceuticals, Inc.,
(“Purchaser”). Purchaser and Sellers (with the Sellers as joint tenants with
right of survivorship) may collectively be referred to as the “Parties.”
 
WHEREAS, Sellers are the record owners and holders of all of the issued and
outstanding shares of the capital stock of Colwell Clinical Laboratories, Inc.
(the “Company”), a California Corporation; and
 
WHEREAS, the Parties desire to enter into this Agreement pursuant to which
Purchaser will purchase from Sellers shares of capital stock of the Company.
 
NOW, THEREFORE, in consideration for the promises set forth in this Agreement,
the Parties agree as follows:
 
 
1.
PURCHASE AND SALE:  Subject to the terms and conditions set forth in this
Agreement, Purchaser hereby agrees to purchase from Sellers, and Sellers hereby
agree to sell, transfer and convey to the Purchaser one thousand (1,000) shares
of common stock of the Company, representing all of the issued and outstanding
shares of the Company (the “Stock”).

 
 
2.
PURCHASE PRICE:  The purchase price for all of the shares of Stock shall be
Seven Hundred and Fifty Thousand dollars ($750,000) (the “Purchase Price”) with
Seventy Five Thousand ($75,000) to be paid in cash to the Sellers as a
nonrefundable earnest payment creditable against the Purchase Price
contemporaneous with the execution of this Agreement and the remainder of the
Purchase Price of Six Hundred Seventy Five Thousand dollars ($675,000) to be
paid in cash to the Sellers on May 31, 2009 unless an earlier closing date is
agreed to in writing signed by both parties (the “Closing”).  Cash payments made
by Purchaser shall be made by wire transfer from Purchaser to the IOTA Trust
Account of Sellers’ attorney and released to the Sellers, upon execution of this
Agreement by Sellers and at the Closing.  At the Closing, Purchaser shall also
pay the business brokerage fee of Armand Tinkerian in the amount of Seventy Five
Thousand Dollars ($75,000).

 
 
3.
CLOSING:  The closing contemplated by this Agreement for the transfer of the
Stock and the payment of the Purchase Prices shall take place at Colwell
Clinical Laboratories, Inc, 1125 E. 17th St., Suite N-156, Santa Ana, CA 92701,
on May 31, 2009 at 9:00a.m. PT unless an earlier closing date is agreed to in
writing signed by both parties (the “Closing”).  The certificates representing
the Stock shall be duly endorsed for transfer or accompanied by an appropriate
stock transfer.  At the Closing, Purchaser shall pay the business brokerage fee
of Armand Tinkerian in the amount of Seventy Five Thousand Dollars
($75,000).  Purchaser’s obligation to close shall be conditioned upon the
satisfactory completion of Purchaser’s due diligence determined in Purchaser’s
sole

 
 
 

--------------------------------------------------------------------------------

 


 
discretion which Seller shall undertake and complete on or before the
Closing.  Should Purchaser not be satisfied with the outcome of its due
diligence and elect not to close on May 31, 2009, Purchaser shall forfeit the
$75,000 nonrefundable earnest payment and the Parties shall have no further
obligation under this Agreement.

 
 
4.
REPRESENTATIONS AND WARRANTIES OF SELLERS:  Sellers hereby warrants and
represents that:

 
 
(a)
Restrictions on Stock.  The Sellers is not a party to any agreements that create
rights or obligations in the Stock relating to any third party including voting
or stockholder agreements.  The Sellers is the lawful owner of the Stock, free
and clear of any encumbrances, security interests or liens of any kind and has
full power and authority to sell and transfer the Stock as contemplated in this
Agreement.  The Stock represents all of the issued and outstanding shares of
capital stock of the Company.

 
(b)
Organization and Standing.  To the Sellers’s knowledge, the Company is duly
organized, validly existing and in good standing under the laws of the State of
California and has full power and authority to own and operate its property and
assets and to carry on its business as presently conducted and the one thousands
shares of stock represent all of the issued and outstanding capital stock of the
Company.

 
(c)
Operation of Business.  Between the signing of this Agreement and the Closing,
the Seller shall operate the business of the Company in the normal course and at
the Closing net working capital and stockholders’ equity reflected in the trial
balance of accounts as of the date hereof shall not materially
differ.  Purchaser shall pay Company for all costs incurred by the Company in
connection with the Collaboration Agreement previously entered into between the
Company and Purchaser.  Until May 31, 2009, Seller, Company and their agents,
including and Armand Tinkerian, shall not solicit other offers from other
parties and shall discontinue any and all discussions with other parties whom
they may be already in discussion with.

 
(d)
Neil O. Colwell Consulting.  Following the Closing, Neil O. Colwell shall serve
as a consultant to Seller for a period of up to three (3) months following the
Closing for a monthly consulting fee of Ten Thousand dollars ($10,000) per month
to assist in the transition and business of the Company.  For a period of five
(5) years following the closing Neil O. Colwell shall not solicit the Company’s
accounts or employees nor compete with the Company.  The Company shall be
permitted to continue to use the name “Colwell Clinical Laboratories, Inc.”  The
Purchaser and Neil O. Colwell may enter in a separate written consulting
agreement, each in their sole discretion, pursuant to which Neil O. Colwell may
agree to serve as a consultant to the Company on an at-will basis beyond the
initial three (3) month period following the Closing.  Such consulting agreement
may include the issuance of options to purchase two hundred thousand (200,000)
shares of the Purchaser’s stock at market price on the date of such agreement,
vesting monthly over a period of twenty-four (24) months while Neil


 
 

--------------------------------------------------------------------------------

 
 
 
O. Colwell remains a consultant to the Company and such consulting agreement has
not been earlier terminated by either party.

 
(e)
General Ledger. The unaudited Financial Statements dated June 30, 2008 are true
in all material respects, the Company’s State and Federal Income Tax Returns and
the Trial Balance of Accounts from July 1, 2008 for the period ending, and as
of, April 6, 2009 are accurate and true in all material respects and other than
as disclosed in such documents or on the List of Exceptions attached hereto as
Schedule A, there are no liabilities, (including Medicare, MediCal or other
insurance liabilities), liens, tax liabilities, actions, actual, pending or
threatened that may have a material adverse effect on the business of the
Company (the “Liabilities”).  For purposes of this Agreement, Liabilities will
only be considered material if together in the aggregate they exceed ten percent
(10%) of the Purchase Price.  At the Closing all of the cash and accounts
receivables of the Company shall be transferred or assigned to Sellers and all
of the existing liabilities of the Company as of the Closing shall have been
either paid or assumed by the Sellers.

 
 
5.
SEVERABILITY: If any part or parts of this Agreement shall be held unenforceable
for any reason, the remainder of this Agreement shall continue in full force and
effect. If any provision of this Agreement is deemed invalid or unenforceable by
any court of competent jurisdiction, and if limiting such provision would make
the provision valid, then such provision shall be deemed to be construed as so
limited.

 
 
6.
BINDING EFFECT: The covenants and conditions contained in this Agreement shall
apply to and bind the parties and the heirs, legal representatives, successors
and permitted assigns of the Parties.

 
 
7.
BROKER’S FEES:  The Parties represent that other than Armand Tinkerian and there
has been no act in connection with the transactions contemplated in this
Agreement that would give rise to a valid claim against either party for a
broker’s fee, finder’s fee or other similar payment.

 
 
8.
ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the
Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Agreement. There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Agreement. This Agreement may be modified in writing and
must be signed by both the Sellers and Purchaser.

 
 
9.
GOVERNING LAW: This Agreement shall be governed by and construed in accordance
with the laws of the State of California.

 

 
10.
NOTICE:  Any notice required or otherwise given pursuant to this Agreement shall
be in writing and mailed certified return receipt requested, postage prepaid, or
delivered by overnight delivery service:


 
 

--------------------------------------------------------------------------------

 


 
(a)
If to Purchaser:

 
Steve H. Kanzer, CPA, JD
Chairman and Chief Executive Officer
Adeona Pharmaceuticals, Inc.
3930 Varsity Drive
Ann Arbor, MI  48108
Fax: (734) 332-7800
 
 
(b)
If to Sellers:

 
Neil O. Colwell & Connie Colwell
11562 Ranch Hill Drive
Santa Ana, CA  92705
 
11.
WAIVER: The failure of either party to enforce any provisions of this Agreement
shall not be deemed a waiver or limitation of that party's right to subsequently
enforce and compel strict compliance with every provision of this Agreement.

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.
 
 
 

 ADEONA PHARMACEUTICALS, INC.:       SELLERS:            /s/ Steve H. Kanzer  
 /s/ Neil O. Colwell    Steve H. Kanzer, CPA, JD       Neil O. Colwell, JTWROS  
             /s/ Connie Colwell        Connie Colwell. JTWROS  

 
 






--------------------------------------------------------------------------------